Citation Nr: 9905996	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  93-09 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability evaluation for 
Achilles tendonitis with a history of peroneal tendon repair; 
ligament laxity right ankle; and osteophytes and degenerative 
changes, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from November 1974 to March 
1975, and from June 1979 to March 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1990 rating decision by 
the Portland, Oregon, Regional Office.  The veteran's claims 
file was subsequently transferred to the Detroit, Michigan, 
Regional Office (RO).  This case was previously before the 
Board and was remanded in December 1994.  

At the time of the December 1994 Board remand, there were two 
issues determined to be in appellate status:  entitlement to 
service connection for right ankle disability to include 
ligamentous laxity and fracture in the lateral malleolar 
area, and entitlement to an increased rating for service-
connected Achilles tendinitis with a history of peroneal 
tendon injury, rated 10 percent disabling at that time.  

By rating decision in April 1996, the RO granted entitlement 
to service connection of the veteran's right ankle disability 
and combined this new service-connected disability with the 
existing rating for the already service-connected Achilles 
tendinitis.  The overall disability was then redescribed for 
rating purposes as Achilles tendonitis with a history of 
peroneal tendon repair; ligament laxity right ankle; and 
osteophytes and degenerative changes.  The April 1996 rating 
decision also assigned a 30 percent rating for the combined 
disability, effective from June 7, 1990.  It is clear from 
the record that the veteran disagrees with the current 30 
percent evaluation, and the increased rating claim (which now 
encompasses the newly service-connected right ankle 
disability as well) remains in appellate status. 


FINDING OF FACT

The veteran's service-connected disability (described for 
rating purposes as Achilles tendonitis with a history of 
peroneal tendon repair; ligament laxity right ankle; and 
osteophytes and degenerative changes) is manifested by 
complaints of pain and objective evidence of tenderness and 
pain on motion; dorsiflexion was to 10 degrees, and plantar 
flexion was to 45 degrees; the veteran wears a brace without 
which he walks poorly and with pain.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 40 
percent for Achilles tendonitis with a history of peroneal 
tendon repair; ligament laxity right ankle; and osteophytes 
and degenerative changes, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5262 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's overall claim arises from a written request for 
an increased evaluation, received on June 7, 1990.  When a 
veteran is seeking an increased rating (as opposed to 
entitlement to service connection), such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  Once a claimant has presented a 
well-grounded claim, the VA has a duty to assist the claimant 
in developing facts which are pertinent to the claim.  See 38 
U.S.C.A. § 5107(a).  After reviewing the record, including 
development accomplished pursuant to the Board's December 
1994 remand, the Board finds that all relevant facts have 
been properly developed, and that no further action is 
required to comply with the duty to assist the veteran..

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Service medical records show that the veteran complained of 
pain in the right leg in January 1975 after falling from 
horizontal bars.  In February 1975 the veteran was diagnosed 
with Achilles tendinitis.  In March 1975 minimal swelling was 
noted.  Service connection was established for Achilles 
tendinitis by rating decision in June 1975.  As for his 
second period of service, the veteran's feet were evaluated 
as normal on his February 1980 Medical Board examination. A 
May 1983 to August 1983 VA discharge summary indicates that 
the veteran underwent surgical correction of peroneal tendon 
subluxation.  An August 1988 VA discharge summary indicates 
that the veteran wore a right leg brace and had right ankle 
tenderness.

At a September 1990 VA examination, the veteran complained of 
chronic right ankle pain.  X-rays found the right ankle to be 
"okay", except for some residual signs of a well-healed 
fracture in the lateral malleolar area.  The diagnoses were: 
chronic tendonitis, right ankle; chronic synovitis secondary 
to easy spraining, secondary to ligamentous laxity; and 
recurrent dislocation of the perineal tendon at the right 
ankle, status post surgical repair with good result.

At the September 1991 RO hearing, the veteran stated that he 
wore an ankle brace at all times.  He stated that during 
periods of severe pain he would also use a walking cane.

A January 1992 VA outpatient treatment record indicates that 
the veteran complained of right ankle pain and was diagnosed 
with chronic peroneal tendonitis.

At an April 1992 VA examination, the veteran complained of 
pain radiating distally and proximally from his right ankle.  
Range of motion of the right ankle was 10 degrees of 
dorsiflexion and 45 degrees of plantar flexion.  The examiner 
noted a well-healed "hockey-stick type" incision following 
the course of the peroneal tendons.  X-rays revealed post 
traumatic deformity of the lateral malleolus associated with 
soft tissue abnormality in the peroneal tendons.  X-rays also 
revealed no acute fractures.  The diagnosis was chronic 
lateral foot and ankle pain, status post peroneal tendon 
surgery.

A November 1994 VA discharge summary indicates that the 
veteran underwent exploration and release of the right 
superficial peroneal nerve.  An August 1995 CAT scan 
indicated osteophyte and either small sesamoid or small 
fracture of the osteophyte of the right fibula at the level 
of the peroneal groove with some edema and thickening of the 
peroneus longus and peroneus brevis.

At a January 1996 VA examination, the veteran stated that he 
had chronic ankle pain since leaving service.  Orthopedic 
treatment included careful activity, Tylenol, and bracing of 
the right ankle.  The veteran stated that walking and 
standing were limited to 20 minutes.  The right heel had some 
lateral pain and numbness, and there was some pain in the 
arch of the right foot.  Physical examination revealed some 
limping of the right leg which the veteran attributed to 
right ankle pain.  Removal of the veteran's ankle brace 
revealed that he walked poorly and with pain.  Dorsiflexion 
was to 10 degrees and plantar flexion was to 45 degrees, with 
pain on movement.  Muscle power at the right ankle was normal 
except for some weakness in eversion because of pain.  There 
was no swelling, but there was severe tenderness at the 
peroneal tendon.  Ligaments were normal, and there was 
moderate tenderness at the right Achilles tendon.  Sensation 
was diminished at the right heel and right forefoot.  The 
right ankle had a well healed lateral scar anterior to the 
fibula.  There was also a scar following the peroneal tendons 
by the distal fibula.  The scar had some tenderness, but most 
of the tenderness was at the tendons.  The assessment 
included the following: moderate, continuing Achilles 
tendonitis; no further subluxations; chronic synovitis and 
tendinitis, with an associated osteophyte; and slight 
degenerative arthritis in the subtalar joint is mentioned by 
radiology, but is probably not symptomatic.  It was noted 
that the right foot was fine except for the ankle problems 
and some mild numbness related to the ankle surgeries.  The 
examiner also noted that the veteran's right ankle had never 
been fractured.  In a March 1996 addendum, the examiner 
clarified some of the findings from the January 1996 
examination.

A May 1996 VA hospital summary indicates that the veteran 
underwent right peroneal brevis tendon tenodesis with 
peroneus longus and excision of damaged peroneal brevis 
tendon, and, excision of lateral malleolar osteophyte.  His 
disposition was listed as good, and he was to have his cast 
changed a week later.  The diagnosis was chronic right 
peroneal tendonitis with posterolateral malleolus osteophyte.

A June 1996 X-ray of the right ankle revealed an old avulsion 
fracture of the lateral malleolus.  

At an April 1997 VA examination, the veteran complained of 
pain in the mid-calf and the ankle to the midfoot upon 
walking.  It was noted that he used a brace.  He stated that 
he could walk without pain for approximately one block.  The 
veteran's right ankle had full range of motion with pain on 
movement.  The diagnosis was tenosynovitis, right ankle, with 
pain due to "possibly" ligamentous imbalance.  

VA outpatient treatment records from May 1994 to December 
1997 reflect ongoing treatment for chronic right ankle 
problems.  An October 1997 VA outpatient record indicates 
that the veteran was issued a TENS unit.  The records 
indicated that the veteran received physical therapy for his 
right ankle problems.

In September 1998 the RO received medical reports from the 
Social Security Administration.  The records covered the time 
period of 1981 to 1995, and consisted primarily of VA medical 
records.

The service-connected disability of the right ankle is 
currently assigned a 30 percent evaluation under Diagnostic 
Codes 5020-5262.  Diagnostic Code 5020 pertains to synovitis 
of the ankle.  Under the VA's Schedule for Rating 
Disabilities, synovitis is rated as degenerative arthritis on 
the basis of limitation of motion of the affected parts.  38 
C.F.R. § 4.71a, Diagnostic Code 5020.

Marked limitation of motion of the ankle warrants a 20 
percent evaluation which is the highest schedular evaluation 
provided under Diagnostic Code 5271.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Accordingly, use of this Code would 
not benefit the veteran.  

Under Diagnostic Code 5270 which applies to ankylosis of the 
ankle, a 40 percent rating is warranted for ankylosis in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion, or eversion deformity.  However, there is no 
evidence of ankylosis in the present case to warrant 
application of this Diagnostic Code.   

Under Diagnostic Code 5262, impairment of the tibia and 
fibula represented by malunion with marked knee or ankle 
disability warrants a 30 percent disability evaluation.  When 
impairment of the tibia and fibula results in nonunion with 
loose motion and necessitating a brace, a 40 percent 
evaluation is warranted.
After consideration of the veteran's medical history, current 
symptomatology and other relevant factors, the Board finds 
that the most appropriate code for rating his ankle 
disability is, by analogy, under Diagnostic Code 5262.  
Although the veteran's ankle disability does not involve 
malunion or nonunion of the fibula and tibia, it involves 
ankle disability.  Significantly, the medical evidence shows 
that the veteran wears an ankle brace.  It is clear that when 
the brace is removed, he has difficulty walking properly and 
suffers ankle pain.  The Board also notes that some 
consideration should be given to additional functional loss 
due to pain, weakness, fatigue and incoordination.  See 
38 C.F.R. § 4.40, 4.45 (1998); DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The veteran's statements regarding increased 
pain and weakness on use and the clinical findings of 
difficulty walking and pain without use of the ankle brace 
further support a finding that the current 30 percent rating 
may not adequately encompass the degree of severity of his 
disability.  Given the complex nature of the veteran's 
overall right ankle disability and the history of severe 
symptoms requiring various medical procedures, the Board 
believes that the veteran's right ankle disability picture 
can reasonable be said to more nearly approximate the 
criteria for a 40 percent rating under Diagnostic Code 5262.  
Accordingly, a 40 percent rating is warranted.  38 C.F.R. 
§ 4.7. 

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 40 percent.  There does 
not appear to be an applicable Diagnostic Code which would 
provide for a higher rating.  Moreover, the disability 
picture presented, while sufficient to warrant a higher 
scheduler rating of 40 percent, is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, it has not been shown 
that the veteran's right ankle has resulted in 
hospitalizations of such frequency or caused marked 
interference in his employment beyond that contemplated by 
the schedular criteria.  The Board is therefore not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this determination, the Board has been mindful of 
the provisions of 389 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise provide a basis for a 
determination more favorable than set forth in this decision. 


ORDER

Entitlement to a 40 percent disability evaluation for 
Achilles tendonitis with a history of peroneal tendon repair; 
ligament laxity right ankle; and osteophytes and degenerative 
changes, is warranted.  To this extent, the appeal is 
granted. 



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

